Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 2/17/22 has been entered.  Claims 1-2, 5-6, and 9 are pending.

        Claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See MPEP 706.07(h), particularly “Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions). See 37 CFR 1.145. Any newly submitted claims that are directed to an invention that is independent and distinct from the invention previously claimed will be withdrawn from consideration and not entered. See subsection VI. below. An RCE is not the filing of a new application.”

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.     Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4238378 Markusch et al. in view of WO 2011/045416 Grablowitz et al. and further in view of US Pat. Application Publication No. 2012/0225302 Buchner et al.


Markusch discloses an aqueous composition containing dispersed particles (Markusch, column 11, lines 55-68 and column 12, lines 1-12) containing polyurethanes made from polyisocyanates which may be aromatic (Markusch, column 3, lines 37-65, particularly lines 51-52 and 60-64) and a polyol component containing 92.09 weight percent of polyester diols (21550 parts polyester diols/23400 parts total polyols * 100%= 92.09% polyester diols) which fall within the scope of the instantly claimed component (a) and its amounts (Markusch, column 14, lines 5-9), 5.77 weight percent of a diol falling within the scope of the instantly claimed component (b) (1350 parts non-ionic hydrophilic diol/23400 parts total polyols * 100%= 5.77% non-ionic hydrophilic diol) and its amounts (Markusch, column 13, lines 57-68 and column 14, lines 1-2 and 9-11), and the 2.14 weight percent of N-methyl diethanolamine (500 parts N-methyl diethanolamine /23400 parts total polyols * 100%= 2.14% N-methyl diethanolamine) of column 14, lines 18-19, which falls within the scope of the instantly claimed component (c) and its amounts, all percentages stated previously being based on the weight of the prior mentioned polyols.  The aqueous dispersions of Markusch may contain what is preferably an ionic emulsifier, i.e. ionic surfactant.  See Markusch, column 12, lines 28-35, particularly 33-35.  
The above example of Markusch meets the instant claim 5 requirements because the polyester polyols exemplified by Markusch have aliphatic moieties therein making them aliphatic polyester polyols.  
Markusch, column 14, line 23, particularly the 1,2-diaminopropane falls within the scope of the instant claim 6.

Markush, column 5, lines 37-68 discloses a difunctional hydrophilic component having a lateral hydrophilic chain containing ethylene oxide units which is terminated by a monofunctional, unsubstituted alkyl radical having 1 to 12, preferably 1-4 carbon atoms,                                which falls within the scope of the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane”.  Note that R” is monofunctional and unsubstituted.  See Markush, column 5, lines 45, noting R” of formula (1), and lines 66-68, noting the definition of R”.  Markush, column 5, line 37 describes the compounds as “difunctional”.  This means that they are required to meet the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane”.  Note the diol of Markush, column 13, line 56 to column 14, line 2.  It contains an ethylene oxide and propylene oxide chain terminated with the butyl group contributed by the n-butanol.  Its reaction with the diisocyanate and diethanolamine gives a diol.  See Markush, column 14, line 1, noting “The resulting diol”.  The exemplified compound meets the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane”.

Markusch does not disclose anionic surfactant and does not exemplify the above polyurethane dispersions with aromatic polyisocyanates as the polyurethane forming polyisocyanate.  The ionic surfactants of Markush necessarily contain either anionic groups or cationic groups such that both are equally encompassed by Markush’s recitation of “preferably ionic, emulsifiers” of column 12, lines 32-35.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with aromatic diisocyanates in place of the exemplified 1,6-hexane diisocyanate because Markusch discloses using aromatic polyisocyanates to make their polyurethanes at Markusch, column 3, lines 37-65, particularly 51-52 and 60-64, and the resulting polyurethane is expected to have the properties contributed by the exemplified polyol mixture of Markusch discussed above coupled with the properties of the aromatic diisocyanates of Markusch, such as those obtained in the polyurethane dispersions of Grablowitz (noting the entire document, particularly the first page thereof, i.e. the page between the cover page and the page numbered “-2-” of the document) from the use of the aromatic diisocyanates discussed therein.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with anionic surfactants because Markusch discloses the use of ionic emulsifiers, i.e. ionic surfactants, at Markusch, column 12, lines 33-35, ionic emulsifiers includes both anionic and cationic surfactants, neither of which is excluded by the preferred ionic emulsifiers of Markusch such that the ionic emulsifiers of Markusch are taken to include anionic emulsifiers, i.e. anionic surfactants, and the compositions of Markusch containing anionic surfactants encompassed by Markusch would have been expected to have increased dispersion stability in proportion to the amount of the surfactant used. 

Markush does not exemplify or specifically discuss the limitations of the instant claim 2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with 2 to 20 % by weight of the polyols of polyethylene glycol with the above discussed polyol mixture of Markusch because Markusch, column 18, lines 60-67 claims using mixtures of their polyols as component (b), Markusch, column 2, lines 61-63, column 3, lines 66-68, and column 4, lines 1-2 and 20-29, particularly lines 25-28, coupled with lines 39-40, particularly noting “dihydroxy polyethers”, disclose polyethylene glycols, which includes copolymers of polyethylene oxide with other alkylene oxides, it is clear that the weight of ethylene oxide is limited by Markusch and the weight of the total ethylene oxide chains is limited by Markusch, column 2, lines 39-41, which clearly intends to limit the quantity of hydrophilic ethylene oxide chains to amounts within the scope of the instant claim 2, and such internal polyethylene oxide chains would have been expected to give additional water stability to the polyurethanes of Markusch coupled with the properties of the polyol compositions exemplified by Markusch.

Markusch’s exemplified polyester polyols have aromatic moieties therein with the aliphatic moieties.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with polyester  polyols of Markusch which have no aromatic moieties and only have aliphatic moieties because such polyester polyols are disclosed by Markusch at column 4, lines 3-15 and the polyurethanes of Markusch discussed above and made with these polyester diols would have been expected to be more flexible and to have increased crystallinity due to the lack of aromatic rings.

No unexpected result is seen stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.


Markusch discloses using known crosslinking agents in their compositions at column 12, lines 39-45 but does not disclose the isocyanate crosslinkers of the instant claims.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with the isocyanate crosslinkers of the instant claims because Markusch discloses using known crosslinking agents in their compositions at column 12, lines 39-45, Buchner shows the isocyanate crosslinkers of the instant claims to be known crosslinking agents for use with aqueous polyurethanes at Buchner, paragraph [0113], noting the hydrophilically modified trimers of monomeric diisocyanates, these crosslinkers would be understood to be able to react with terminal NH or OH on the polyurethanes of Markusch, such as might occur with excess chain extender in water or from excess polyols to polyisocyanate to give some free OH groups after chain extension with amines, and the products containing the polyurethanes of Markusch and the hydrophilic crosslinker of Buchner, paragraph [0113] would have been expected to give stable aqueous dispersions which can give cured final films.

It appears that the instantly claimed components (a) and (c) are open to other components.  Note the open language “comprises” of the instant claims 2 and 5 regarding these components.  Note that the instant claim 1 does not recite any closed language regarding that the instantly claimed components (a) and (c).  It therefore appears, particularly in view of the open language of the instant claims 2 and 5, that the instantly claimed components (a) and (c) are open to other ingredients.  The instantly claimed “wherein the polyol component consists of” of the instant claims does not exclude any additional components of the cited prior art because these additional components could have been placed in the instantly claimed components (a) and/or (c) and still meet the instantly claimed inventions.  It is noted that the instant claims are directed to the final compositions and not the intermediate compositions.  One cannot tell how a particular ingredient got into the final composition from merely examining only the final composition.  Even if the additional ingredients of the prior art were added in different components than the instantly claimed (a) and (c), they are still encompassed by the instant claim language which encompasses the additional components by the open nature of the instantly claimed components (a) and (c).

No unexpected result is seen stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.

Response to Applicant’s Arugments

3.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2 above:

       In their response of 5/8/20:

       The applicant argues “Claims 1 through 9 are pending in this application. Applicant previously withdrew claim 9. Applicant hereby amends claim 1 and cancels claims 7 and 8. Applicant submits that no new matter is added by this amendment.”  It is noted that the instant claim 1 is now equivalent to cancelled claim 8.
      The applicant argues “The Examiner rejected claims 1 through 8 as allegedly unpatentable over US 4,238,378 (“Markusch”) and WO 2011/045416 (“Grablowitz”). Applicant respectfully submits that Markusch and Grablowitz fail to teach or suggest a trimer of a monomeric diisocyanate as presently claimed, in combination with the other elements of claim 1. For that reason alone, Applicant submits that the pending claims are patentable over the cited references and requests the Examiner withdraw this rejection.”  The instant claim 1 is now equivalent to cancelled claim 8.  The examiner notes the rejection of cancelled claim 8 at paragraph 4 of the office action mailed 1/8/20.  The above rejection is substantially that rejection modified to read on the claims as amended.
The above rejection additionally cites Buchner for the rationale to use the instantly claimed isocyanate crosslinker comprising one or more hydrophilically modified trimers of monomeric diisocyanates in the instantly claimed aqueous compositions.  The applicant’s arguments do not address that teaching of the cited prior art.  The applicant’s arguments therefore do not address the above rejection.


       In their response of 10/19/20:

       The applicant argues “The Examiner rejected claims 1 through 8 as allegedly unpatentable over US 4,238,378 (“Markusch”) and WO 2011/045416 (“Grablowitz”). Applicant respectfully submits that Markusch and Grablowitz fail to teach or suggest one or more diols having a hydrophilic side chain, wherein the hydrophilic side chain comprises bonded units selected from ethylene oxide, propylene oxide, butylene oxide, and combinations thereof, wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane as presently claimed, in combination with the other elements of claim 1. For that reason alone, Applicant submits that the pending claims are patentable over the cited references and requests the Examiner withdraw this rejection.”  Markush, column 5, lines 37-68 discloses a difunctional hydrophilic component having a lateral hydrophilic chain containing ethylene oxide units which is terminated by a monofunctional, unsubstituted alkyl radical having 1 to 12, preferably 1-4 carbon atoms, which falls within the scope of the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane”.  Note that R” is monofunctional and unsubstituted.  See Markush, column 5, lines 45, noting R” of formula (1), and lines 66-68, noting the definition of R”.  Markush, column 5, line 37 describes the compounds as “difunctional”.  This means that they are required to meet the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane”.  
Note the diol of Markush, column 13, line 56 to column 14, line 2.  It contains an ethylene oxide and propylene oxide chain terminated with the butyl group contributed by the n-butanol.  Its reaction with the diisocyanate and diethanolamine gives a diol.  See Markush, column 14, line 1, noting “The resulting diol”.  The exemplified compound meets the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane”.
These side chain forming diols of Markush contain only two groups that react in the polyurethane forming reactions of Markush, particularly both OH groups of the “diol”.  The hydrophilic side chain of Markush contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane as presently claimed.  The applicant’s argument above is therefore not persuasive.


In their response of 1/29/21:

       The applicant argues “Applicant respectfully submits that the references fail to teach or suggest the claims as amended. Namely, that none of the references cited teaches or suggests pure polyester polyol-based polyurethane dispersions.

Applicant hereby amends claim 1 to recite that the polyol component is free of polyether polyol, i.e., is pure polyester polyol-based. Support for this amendment can be found at least in paragraph [0047] of the specification as published. The technical effect of this compositional different (pure-polyester polyol versus also comprising polyether polyol) is demonstrated in the Examples. Example 6, which is a polyether-based comparative example, comprises VORANOL™ V 9287, which is a polyether polyol having a MW of 2,000, as well as PTMEG, which is also a polyether polyol having a MW of 2,000. As shown in the table following paragraph [0081] of the published application, Example 6, while being a stable dispersion, had significantly decreased bond strength performance compared with the pure polyester-based dispersions.
Each of the references cited directly teaches inclusion of polyether polyols, for varying reasons. None of the references cited teaches a pure polyester polyol-based dispersion. As discussed above, Applicant achieved significant technical effects by formulating dispersions as presently recited.
Because none of the references teaches or suggests this claimed feature, Applicant respectfully submits that the present claims are nonobvious in view of same. Accordingly, Applicant respectfully requests that the Examiner withdraw this rejection.”  The polyurethanes of Markusch do not require polyether polyols other than their polyether polyol that falls within the scope of component (b) of the instant claims.  To the extent that the instant claims 2 and 3 require other polyether polyols, it would appear that any additional polyether polyols of the above cited prior art are encompassed by the instant claims also.  Note the above rejection about the lack of clarity of the instantly claimed exclusion of polyether polyols in view of the instantly claimed component (b) and the instant claims 2 and 3.

It is understood that polyether polyurethanes are different than polyester polyurethanes.  This is not unexpected since they contain different moieties in their backbones.  There is no comparison which is commensurate in scope with the instant claims, including the instant claims 2 and 3, which compares to the closest prior art, particularly the polyester based polyurethanes of Markusch.

In their response of 10/8/21:

       The applicant argues “Applicant respectfully submits that the references fail to teach or suggest the claims as amended. Namely, each of the references cited directly teaches inclusion of polyether polyols, for varying reasons. As discussed previously, Applicant achieved significant technical effects by formulating dispersions as presently recited.
Because none of the references teaches or suggests this claimed feature, Applicant respectfully submits that the present claims are neither taught or suggested in view of same. Accordingly, Applicant respectfully requests that the Examiner withdraw this rejection.”  For the reasons stated in the above rejection, the prior art makes obvious the instantly claimed inventions.  The argued achievement of “significant technical effects by formulating dispersions as presently recited” is not demonstrated for the full scope of the instant claims.  No unexpected result is seen stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.
It appears that the instantly claimed components (a) and (c) are open to other components.  Note the open language “comprises” of the instant claims 2 and 5 regarding these components.  Note that the instant claim 1 does not recite any closed language regarding that the instantly claimed components (a) and (c).  It therefore appears, particularly in view of the open language of the instant claims 2 and 5, that the instantly claimed components (a) and (c) are open to other ingredients.  The instantly claimed “wherein the polyol component consists of” of the instant claims does not exclude any additional components of the cited prior art because these additional components could have been placed in the instantly claimed components (a) and/or (c) and still meet the instantly claimed inventions.  It is noted that the instant claims are directed to the final compositions and not the intermediate compositions.  One cannot tell how a particular ingredient got into the final composition from merely examining only the final composition.  Even if the additional ingredients of the prior art were added in different components than the instantly claimed (a) and (c), they are still encompassed by the instant claim language which encompasses the additional components by the open nature of the instantly claimed components (a) and (c).

In their response of 2/17/22:

The applicant argues “The examiner rejects claims 1-2 and 5-6 as being obvious with respect to Markusch, Grablowitz and Buchner. The currently amended claims make clear the closed nature of both a and c in claim 1 along with the closed nature of claims 2 and claim 5. As such Applicant submits that claims 1-2 and 5-6 are not obvious with respect to Markusch, Grablowitz and Buchner and respectfully requests that this rejection be withdrawn.”  It is not seen that the closed language of the instant claims argued excludes any ingredients disclosed by Markusch.  As noted above, the above citations of Markusch, columns 13 and 14, require only the instantly claimed amounts of the instantly claimed polyols (a), (b), and (c).  The claims are open to other ingredients that are not additional polyols and Markusch does not require polyols that are excluded by the instant claims.  The applicant does not particularly and distinctly show anything that is required by Markusch which is excluded by the above argued closed language.  The above obviousness rejection therefore continues to apply.

There is no showing of unexpected results stemming from any differences between the instant claims and the cited prior art which is commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d).

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  This rejection is therefore maintained as modified above.

4.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762